Title: From George Washington to Major General Stirling, 25 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord.
          Head Quarters West Point 25 Septr 1779
        
        I was yesterday favd with yours of the 23d inclosing Major Lees and Major Hays letters and a few days ago with that of the 20th—By information of a deserter the Enemy have sent three Regiments from Stoney and Verplanks points and have therefore contracted their works. All accounts from New York agree that a very considerable

embarkation is in agitation, but they differ much as to numbers and destination.
        Be pleased to send forward the inclosed to Colo. Washington and Major Lee. I am with great Regard Yr Lordships Most obt.
      